 

The Chefs’ Warehouse, Inc. 10-K [chef-10k_122515.htm]

 



Exhibit 10.21

THE CHEFS’ WAREHOUSE, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
(Officers and Employees)

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of this ____ day of _____________, 20__ (the “Grant Date”), by and
between The Chefs’ Warehouse, Inc., a Delaware corporation (together with its
Subsidiaries and Affiliates, the “Company”), and __________________ (the
“Optionee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in The Chefs’ Warehouse, Inc. 2011 Omnibus Equity
Incentive Plan (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of stock
options for the purchase of shares of the common stock, par value $0.01 per
share, of the Company (the “Shares”); and

WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
Shares as hereinafter provided in accordance with the provisions of the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.

Grant of Option.

(a)

The Company grants as of the date of this Agreement the right and option (the
“Option”) to purchase __________ Shares, in whole or in part (the “Option
Stock”), at an exercise price of _________________________ and No/100 Dollars
($_________) per Share, on the terms and conditions set forth in this Agreement
and subject to all provisions of the Plan. The Optionee, holder or beneficiary
of the Option shall not have any of the rights of a stockholder with respect to
the Option Stock until such person has become a holder of such Shares by the due
exercise of the Option and payment of the Option Payment (as defined in
Section 3 below) in accordance with this Agreement.

(b)

The Option shall be a non-qualified stock option. In order comply with all
applicable federal, state or local tax laws or regulations, the Company may take
such action as it deems appropriate to ensure that all applicable federal, state
or other taxes are withheld or collected from the Optionee.

2.

Exercise of Option.

(a)

Except as otherwise provided herein, this Option shall become vested and
exercisable only if both (i) the Optionee has remained continuously employed by
the Company through the third anniversary of the Grant Date (the
“Service-Vesting Condition”), and (ii) a Trading Price (as defined below) of $30
has been achieved or, in the event of a Change in Control, the consideration per
Share paid or delivered in connection with the Change in Control is at least $30
(the “Market-Vesting Condition”).For purposes of this Agreement, “Trading Price”
means the volume-weighted average closing price of a Share, as reported on the
NASDAQ composite transaction reporting system, for a twenty (20) consecutive
trading day period.For the avoidance of doubt, it is noted that, except as
otherwise provided herein, the Option may not be exercised prior to the third
anniversary of the Grant Date, whether or not the Market-Vesting Condition is
satisfied prior to such anniversary date.

(b)

Notwithstanding the above, the Service-Vesting Condition shall be deemed
satisfied with respect to 100% of the Option Stock in the event of the
Optionee’s death, Disability or Retirement, provided the Optionee has remained
continuously employed by the Company from the date of this Agreement to such
event.In no event, however, may the Option be exercised unless the
Market-Vesting Condition has been satisfied by the date of the Optionee’s death,
Disability or Retirement or such later date as of which the Option terminates
pursuant to Section 4 below.

(c)

Notwithstanding the foregoing, in the event of a Change in Control, (i) if the
Market-Vesting Condition is satisfied as of the Change in Control and the Change
in Control occurs prior to satisfaction of the Service-Vesting Condition, and
provided further the Option is assumed in the Change in Control transaction
under the terms set forth in Section 13.3 of the Plan, this Option shall vest
upon satisfaction of the Service-Vesting Condition except that in the event the
Optionee’s employment with the Company (or its successor) is terminated by (A)
the Optionee for Good Reason, or (B) the Company for any reason other than for
Cause (as defined in the Plan, unless otherwise defined in an applicable service
agreement), this Option shall vest and become exercisable with respect to 100%
of the Option Stock (but only to the extent such Option has not otherwise
terminated or become exercisable); (ii) if the Market-Vesting Condition is
satisfied as of the Change in Control and the Option is not assumed in the
Change in Control transaction under the terms set forth in Section 13.3 of the
Plan, the Service-Vesting condition shall be deemed satisfied and this Option
shall vest and become exercisable with respect to 100% of the Option Stock
immediately prior to the Change in Control (but only to the extent such Option
has not otherwise terminated or become exercisable); (iii) if the Market-Vesting
Condition is not satisfied as of the Change in Control, this Option shall
terminate immediately prior the Change in Control and become void and of no
effect.

 

 

3.

Manner of Exercise. The Option may be exercised in whole or in part at any time
within the period permitted hereunder for the exercise of the Option, with
respect to whole Shares only, by serving written notice of intent to exercise
the Option delivered to the Company at its principal office (or to the Company’s
designated agent), stating the number of Shares to be purchased, the person or
persons in whose name the Shares are to be registered and each such person’s
address and social security number. Such notice shall not be effective unless
accompanied by payment in full of the Option Price for the number of Shares with
respect to which the Option is then being exercised (the “Option Payment”) and,
except as otherwise provided herein, cash equal to the required withholding
taxes as set forth by Internal Revenue Service and applicable state and local
tax guidelines for the employer’s minimum statutory withholding. The Option
Payment shall be made in cash or cash equivalents or, at the discretion of the
Committee, in whole Shares previously acquired by the Optionee and valued at the
Shares’ Fair Market Value on the date of exercise (or next succeeding trading
date if the date of exercise is not a trading date), or by a combination of such
cash (or cash equivalents) and Shares. Subject to applicable securities laws and
the consent of the Committee, the Optionee may also exercise the Option (a) by
delivering a notice of exercise of the Option and by simultaneously selling the
Shares of Option Stock thereby acquired pursuant to a brokerage or similar
agreement approved in advance by proper officers of the Company, using the
proceeds of such sale as payment of the Option Payment, together with any
applicable withholding taxes, or (b) by directing the Company to withhold that
number of whole Shares otherwise deliverable to the Optionee pursuant to the
Option having an aggregate Fair Market Value at the time of exercise equal to
the sum of the Option Payment and the amount necessary to satisfy any applicable
withholding obligations.

4.

Termination of Option. The Option will expire ten (10) years from the date of
grant of the Option (the “Term”) with respect to any then unexercised portion
thereof, unless terminated earlier as set forth below:

(a)

Termination by Death. If the Optionee’s employment by the Company terminates by
reason of death, this Option may thereafter be exercised by the legal
representative of the estate or by the legatee of the Optionee under the will of
the Optionee, but only if the Market-Vesting Conditions has been satisfied, for
a period of one (1) year from the date of death or until the expiration of the
Term of the Option, whichever period is the shorter.

(b)

Termination by Reason of Disability. If the Optionee’s employment by the Company
terminates by reason of Disability, this Option may thereafter be exercised by
the Optionee or personal representative or guardian of the Optionee, as
applicable, but only if the Market-Vesting Conditions has been satisfied, for a
period of three (3) years from the date of such termination of employment or
until the expiration of the Term of the Option, whichever period is the shorter.

(c)

Termination by Retirement. If the Optionee’s employment by the Company
terminates by reason of Retirement, this Option may thereafter be exercised by
the Optionee, but only if the Market-Vesting Condition has been satisfied, for a
period of three (3) years from the date of such termination of employment or
until the expiration of the Term of the Option, whichever period is the shorter.

(d)

Termination for Cause. If the Optionee’s employment by the Company is terminated
for Cause, this Option shall terminate immediately and become void and of no
effect.

(e)

Other Termination. If the Optionee’s employment by the Company terminates for
any reason other than for Cause, death, Disability or Retirement, this Option
may be exercised by the Optionee, to the extent the Service-Vesting Condition
was satisfied at the time of such termination, but only if the Market-Vesting
Condition has been satisfied, for a period of three (3) months from the date of
such termination of employment or the expiration of the Term of the Option,
whichever period is the shorter.

 

 

5.

No Right to Continued Employment. The grant of the Option shall not be construed
as giving the Optionee the right to be retained in the employ of the Company,
and the Company may at any time dismiss the Optionee from employment, free from
any liability or any claim under the Plan.

6.

Adjustment to Option Stock. The Committee may make equitable and appropriate
adjustments in the terms and conditions of, and the criteria included in, this
Option in recognition of unusual or nonrecurring events (and shall make the
adjustments for the events described in Section 4.2 of the Plan) affecting the
Company or the financial statements of the Company or of changes in applicable
laws, regulations, or accounting principles in accordance with the Plan,
whenever the Committee determines that such event(s) affect the Shares. Any such
adjustments shall be effected in a manner that precludes the material
enlargement of rights and benefits under this Award.

7.

Amendments to Option. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Option, prospectively or
retroactively; provided that any

such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of the
Optionee or any holder or beneficiary of the Option shall not to that extent be
effective without the consent of the Optionee, holder or beneficiary affected.

8.

Limited Transferability. Except as otherwise provided by the Committee, during
the Optionee’s lifetime, this Option can be exercised only by the Optionee, and
this Option may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Optionee other than by will or the laws of
descent and distribution. Any attempt to otherwise transfer this Option shall be
void. No transfer of this Option by the Optionee by will or by laws of descent
and distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer.

9.

Reservation of Shares. At all times during the term of this Option, the Company
shall use its best efforts to reserve and keep available such number of Shares
as shall be sufficient to satisfy the requirements of this Agreement.

10.

Plan Governs. The Optionee hereby acknowledges receipt of a copy of (or
electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof. The terms of this Agreement are governed by the terms of the
Plan, and in the case of any inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall govern.

 

 

11.

Severability. If any provision of this Agreement is, or becomes, or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

12.

Notices. All notices required to be given under this Award shall be deemed to be
received if delivered or mailed as provided for herein to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.

To the Company:   The Chefs’ Warehouse, Inc.
100 East Ridge Road
Ridgefield, Connecticut 06877
Attn: Corporate Secretary       To the Optionee:   The address then maintained
with respect to the Optionee in the Company’s records.

 

13.

Governing Law. The validity, construction and effect of this Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to conflicts of laws principles.

14.

Resolution of Disputes. Any dispute or disagreement which may arise under, or as
a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Optionee and the Company for all purposes.

15.

Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Optionee’s legal representative and assignees. All obligations
imposed upon the Optionee and all rights granted to the Company under this
Agreement shall be binding upon the Optionee’s heirs, executors, administrators,
successors and assignees.

 

[The next page is the signature page]

 

 

 

IN WITNESS WHEREOF, the parties have caused this Non-Qualified Stock Option
Agreement to be duly executed effective as of the day and year first above
written.

 



  THE CHEFS’ WAREHOUSE, INC.           By:               OPTIONEE:          
Signature

 

 

 

 



 

 